UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     GREGORY M. RICE,                                DOCKET NUMBER
                  Appellant,                         DE-3443-15-0096-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: August 7, 2015
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Gregory M. Rice, Las Vegas, Nevada, pro se.

           Daniel H. Bowers, Esquire, Kansas City, Missouri, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                            2

     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.                 5 C.F.R.
     § 1201.113(b).
¶2         The appellant, a preference eligible, was appointed in November 2014 to a
     position in the excepted service pursuant to 38 U.S.C. § 7405(a)(1)(B). Initial
     Appeal File (IAF), Tab 13 at 6. He was terminated for preemployment reasons
     effective December 2014. IAF, Tab 1. He filed this Board appeal challenging his
     termination and requested a hearing. Id. at 1-4. The administrative judge notified
     the appellant of his jurisdictional burden concerning his termination appeal. 2
     IAF, Tab 2, Tab 15. The appellant responded, appearing to assert, inter alia, that
     he was a disabled veteran. IAF, Tab 18 at 4.
¶3         The administrative judge dismissed the appeal for lack of jurisdiction. IAF,
     Tab 22, Initial Decision (ID). Specifically, she found that the appellant did not
     have a statutory right to appeal because he was a preference eligible who had


     2
       The appellant previously withdrew his appeal. IAF, Tab 14. However, subsequent to
     the withdrawal, the administrative judge stated that the withdrawal had been based upon
     materially inaccurate misinformation that she had provided; she therefore did not accept
     the withdrawal. IAF, Tab 15. The agency had submitted the appellant’s Standard Form
     (SF) 50 the day before the appellant’s withdrawal and it is not clear that the appellant
     or the administrative judge had the benefit of considering the appointment statute listed
     therein. See IAF, Tab 13.
                                                                                      3

     completed less than 1 year of current continuous service at the time of his
     termination. ID at 3. She also found that the appellant did not have a regulatory
     right to appeal his termination for pre-appointment reasons because he was an
     excepted service appointee. Id.
¶4         The appellant has filed a timely petition for review in which he asserts,
     inter alia, that the agency implied that he had Board appeal rights. Petition for
     Review (PFR) File, Tab 1 at 4.     The agency has filed a response.      PFR File,
     Tab 3. The appellant has filed a reply. PFR File, Tab 4.
¶5         We agree with the administrative judge that the Board does not have
     jurisdiction over this appeal. See ID at 2-3. The appellant was appointed to a
     medical instrument technician position under 38 U.S.C. § 7405(a)(1)(B). IAF,
     Tab 13 at 6. Generally, individuals appointed under 38 U.S.C. § 7405(a)(1) are
     excluded from “civil service or classification laws, rules, or regulations.”
     However, pursuant to 38 U.S.C. § 7403(f)(3), adverse actions taken against
     employees appointed under 38 U.S.C. § 7405(a)(1)(B) are resolved under title 5
     as though the appointees had been appointed under title 5. See Carrow v. Merit
     Systems Protection Board, 564 F.3d 1359, 1364 (Fed. Cir. 2009); Barrand v.
     Department of Veterans Affairs, 112 M.S.P.R. 210, ¶¶ 8-10, review dismissed,
     370 F. App’x 85 (Fed. Cir. 2009). We therefore analyze the appeal as though the
     appellant had been appointed under title 5.
¶6         The appellant was appointed in November 2014 and terminated effective
     December 2014. IAF, Tab 1 at 7-9, Tab 13 at 6. He therefore did not complete
     the 1 year of current continuous service necessary for preference-eligible,
     excepted service appointees to meet the statutory definition of “employee” under
     chapter 75, and thus he was not entitled to appeal his termination as a chapter 75
     removal.    5 U.S.C. § 7511(a)(1)(B).     Furthermore, as an excepted service
     appointee, the appellant does not have a regulatory right to appeal his termination
     for   pre-appointment   reasons.        Mancha   v.   Department    of   Homeland
     Security, 112 M.S.P.R. 216, ¶ 10 (2009). Finally, although the appellant asserts
                                                                                      4

that the agency implied that he had Board appeal rights, PFR File, Tab 1 at 4, it is
well settled that an agency error in notifying an appellant of a right to a Board
appeal does not serve to confer jurisdiction on the Board. 3 Miles-Townsend v.
U.S. Postal Service, 37 M.S.P.R. 405, 407 (1988).

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                           United States Court of Appeals
                               for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in

3
  The appellant appeared to assert that he was discriminated against based upon his
status as a disabled veteran. IAF, Tab 18 at 4-5; PFR File, Tab 1 at 4. Therefore, the
Clerk of the Board issued a show cause order stating that it was not clear whether the
appellant was attempting to assert a Uniformed Services Employment and
Reemployment Rights Act of 1994 (codified at 38 U.S.C. §§ 4301-4333) (USERRA)
claim. PFR File, Tab 5. The order notified the appellant of his jurisdictional burden in
a USERRA claim and ordered him to clarify whether he was asserting such a claim. Id.
The appellant responded that he was not asserting a USERRA claim. PFR File, Tab 7 at
4. Because the appellant is not asserting a USERRA claim and because we find no
other claim over which the Board has jurisdiction, we do not address any assertions
regarding his disabled veteran status. See Maddox v. Merit Systems Protection Board,
759 F.2d 9, 10 (Fed. Cir. 1985).
                                                                                     5

Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,     at   our      website,   http://www.mspb.gov/appeals/uscode.htm.
Additional         information         is     available     at      the         court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for          information   regarding     pro     bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                               ______________________________
                                             William D. Spencer
                                             Clerk of the Board
Washington, D.C.